Citation Nr: 0924463	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-37 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to October 
1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for an unspecified 
bilateral knee disorder.  The Board notes that during the 
course of the appeal, the Veteran's claims file was 
temporarily brokered to the Cleveland, Ohio, VA Regional 
Office.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for service connection for a bilateral knee disorder.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill VA's statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

The Veteran asserts that his bilateral knee disorder is 
attributable to his active military service.  In an October 
2006 personal statement, he explained that he flew on thirty-
five combat missions over Germany as a belly gunner for a B-
24 aircraft in a Sperry Ball Turret.  The B-24 aircraft was 
not pressurized, and the Sperry Ball was very small; hence, 
his knees were next to his ears on a constant basis.  As a 
belly gunner, the Veteran further added that he was required 
to spend approximately eight to ten hours with his body in a 
curled position while flying at altitudes around thirty 
thousand feet in below zero temperatures.  Shortly after 
being discharged from service, the Veteran stated that his 
knee problems commenced.  He used crutches, endured weekly 
therapy treatment while attending college, and received 
treatment from a family doctor in Hartford City, Indiana.  
The Veteran contends that service connection is warranted for 
his bilateral knee disorder.  

Review of the evidentiary record reveals that the Veteran's 
service treatment records are unavailable.  The RO attempted 
to obtain the records from the National Personnel Records 
Center (NPRC), but the NPRC responded in September 2007 that 
the records were fire-related.  However, of record is the 
Veteran's Honorable Discharge certificate, Separation 
Qualification Record, and the Enlisted Record and Report of 
Separation.  The stated documents show that he is a decorated 
World War II combat Veteran, having participated in air 
combat campaigns in Egypt-Libya, Europe, Tunisia, Sicily, 
Naples-Foggia, Normandy, Northern France, Ardennes, 
Rhineland, Ploesti, and Romania.  His medals include the 
European African Middle Eastern Service Medal, the Air Medal 
with five Oak Leaf Clusters, and the Good Conduct Medal.  The 
Veteran's military occupational specialty (MOS) was a gunnery 
instructor, and it was specifically noted on his Separation 
Qualification Record that he acted as a gunner on a B-24 
aircraft, participated in thirty-five combat missions, and 
instructed aerial gunnery for five months.  

Post service treatment records reflect complaints of 
bilateral knee pain with a diagnosis of degenerative joint 
disease of the left knee.  Specifically, a VA physician 
reported in September 2005 and May 2006 VA outpatient 
treatment notes that the Veteran's severe left knee pains 
from degenerative joint disease are "most likely related to 
his military service . . . ."  

In the case of any Veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also Collette v. Brown, 82 F.3d 389, 392 
(1996).

Section 1154(b), however, can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder.  See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996).  Section 1154(b) does not establish 
service connection for a combat Veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  A Veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events.  See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).  

Although there is no evidence of in-service bilateral knee 
complaints, the Veteran's statements are credible, and the 
available service records clearly establish combat service.  
Therefore, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable in this instance.  However, the 
record contains no medically documented evidence of 
symptomatology for more than 60 years after service.  There 
is insufficient competent medical evidence on file to 
establish a nexus between any in-service event and the 
Veteran's current bilateral knee disorder.  Although 
38 U.S.C.A. § 1154(b) provides that service connection for a 
combat-related injury may be based on lay statements, alone, 
the statute does not absolve a claimant from the requirement 
of demonstrating current disability and a nexus to service, 
as to both of which competent medical evidence is generally 
required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
Inasmuch as there is an indication that the Veteran's current 
bilateral knee disorder may be related to some incident of 
service the matter must be remanded for a VA examination and 
opinion.  38 C.F.R. § 3.159, McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Since the claims file is being returned it 
should be updated to include VA treatment records after May 
2006.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Associate with the claims file all 
outstanding VA treatment records from the 
VA Loma Linda Health Care System in Loma 
Linda, California.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

2.  Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his 
current bilateral knee disorder.  The 
claims file must be made available to the 
examiner for review, and the examination 
report should reflect that such review 
has been accomplished.  All appropriate 
testing should be conducted, and all 
pertinent disabilities associated with 
the knees found to be present should be 
diagnosed.  The appropriate examiner must 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
Veteran's bilateral knee disorder had its 
origin in service or is in any way 
related to the Veteran's active service.  
A complete rationale must be provided for 
any opinion offered.  If the VA examiner 
concludes that an opinion cannot be 
offered without engaging in speculation 
then she/he should indicate this.  

3.  Thereafter, the issue on appeal 
should be readjudicated. If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



